PER CURIAM
Wife appeals a dissolution judgment and challenges the trial court’s spousal support award of “$400 per month from April to December, 1988; $300 per month beginning December, 1988, and each year successively $200 and $100 per month ending December, 1991.” On de novo review, we conclude that spousal support for 1991 should be $200 per month, and that it should continue at that level, ending in December, 1993.
Husband cross-appeals the property division, and we affirm on the cross-appeal.
On appeal, judgment modified to award wife spousal support of $200 per month for 1991,1992 and 1993, ending in December, 1993; affirmed as modified; affirmed on cross-appeal. Costs to wife on appeal and cross-appeal.